Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al ( RU 2576448 C2).
For claim 14, Khan discloses a method of making extruded leguminous microgranules.  The legume includes bean flour such as chickpeas.  The method comprises the step of extruding the chickpeas composition in a twin-screw extruder having a moisture content of about 25-30% at a temperature of from 200-300 degrees F under a pressure of 800-1200 psi to form an extruded composition.  For claim 18, the extruder is a twin screw extruder.  For claim 20, the chickpeas is a flour; thus, it’s milled prior to extruding.   For claims 1-13, Khan discloses chickpea microgranules formed by extrusion and have a moisture content of about 8-12%.  For claims 1,2,5, the dried chickpea microgranules have a moisture content of about 8-12%.  The claimed ranges fall within the range disclosed in Khan.
Khan does not disclose the compounds as in claims 1, 3-4,7-13, 17, the percent of dextrinized starch as in claims 1,6,19, the features as in claims 15-16 and the moisture content and the at least one volatile released as in claim 14.
Khan discloses extruding chickpea composition in an extruder having the same condition as disclosed and recited in claim 14.  Thus, it is obviously inherent the composition has the same compounds , volatile being released and the percent of dextrinized starch  as claimed because the same starting material is extruded under the same condition as claimed.  Khan discloses the moisture content is about 25% and claim 14 recites about 20%.  The moisture content in Khan encompasses the claimed moisture content because about 20 can be little more than 20 and about 25 can be little less than 25.  It would have been an obvious matter of preference to use whole chickpeas or dehulled chickpeas.
Conclusion
In the IDS filed on 2/1/21, NPL reference # 3 was not considered because the article is not complete.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 11, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793